Citation Nr: 0803373	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-34 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for chronic bronchitis, 
to include as secondary to herbicide (Agent Orange) exposure.

4.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD that 
conforms to the DSM-IV criteria.

2.  The competent evidence fails to demonstrate that 
depression manifested during service or that any current 
depression is related to the veteran's military service.

3.  The competent evidence fails to demonstrate that chronic 
bronchitis manifested during service or that any current 
chronic bronchitis is related to the veteran's military 
service or exposure to Agent Orange.

4.  The competent evidence fails to demonstrate that the 
veteran has been diagnosed with a bilateral foot disorder.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  Depression was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  Chronic bronchitis was not incurred in or aggravated by 
the veteran's active service, nor may it be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2007).

4.  A bilateral foot disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that an August 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter advised the veteran what information and evidence was 
needed to substantiate the claims decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was also 
specifically told that it was his responsibility to support 
his claims with appropriate evidence.  Finally the August 
2004 letter advised him what information and evidence would 
be obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although notice in accordance with Dingess was not 
provided to the veteran, the Board finds that it may continue 
with its decision of his claims on appeal.  The Board has 
concluded that a preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim does not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once an error is 
identified as to any of the four notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).  The veteran is therefore not 
prejudiced by a Board decision at this time.  See Mayfield, 
supra.  

The August 2004 letter was sent to the veteran prior to the 
initial adjudication in September 2004.  VCAA notice was 
therefore timely.  See Pelegrini II, supra.  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical and personnel records are 
associated with the claims folder, as well as VA treatment 
records from the Fayetteville, Arkansas VA Medical 
Centers(MC).  

The veteran identified a number of private physicians who 
treated his claimed disabilities on his July 2004 original 
claim, including Dr. Blondkinship, Dr. Honderich, and Dr. JT 
Royce.  However, after being notified by the August 2004 VCAA 
letter of the need to provide adequate information and 
consent to VA so that it might obtain such records, the 
veteran only submitted consent forms for Drs. Honderich and 
Royce.  Records were requested and obtained from Dr. 
Honderich; no records were requested for Dr. Royce because 
the veteran indicated on his consent form that Dr. Royce is 
now deceased.  After careful consideration, the Board 
concludes that VA has fulfilled its duty to assist the 
veteran in obtaining any outstanding treatment records, and 
that to remand this appeal is unnecessary.  With respect to 
Dr. Royce's missing records, the veteran has indicated that 
Dr. Royce is dead, and has not informed VA that his records 
are still available.  As such, the Board finds such records 
unavailable and any further attempts to obtain them futile.  
See 38 C.F.R. § 3.159.  Regarding Dr. Blodkinship's records, 
the duty to assist the veteran is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since adequate 
notice was sent to the veteran informing him of his 
responsibility to provide enough information and consent to 
allow VA to obtain these records, the Board concludes that VA 
has discharged its duty to further assist the veteran in 
obtaining these outstanding records.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claims.  

No VA examinations were provided in conjunction with the 
veteran's claims on appeal, and the Board finds that the 
evidence of record does not warrant such examinations because 
there is sufficient competent medical evidence to decide his 
claims.  See 38 C.F.R. § 3.159(c)(4) (2007).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the veteran's own 
lay statements, which suggests a link between any of his 
disabilities and service.  Similarly, he has not provided 
information sufficient to verify any claimed stressors with 
respect to his claim for service connection for PTSD.  In 
light of the absence of any evidence of in-service injuries 
or complaints or competent evidence suggesting a link between 
his current disabilities and service, VA is not required to 
provide him with a VA examination in conjunction with his 
claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

I. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2007) (pertaining to 
combat veterans).

The veteran asserts that he is entitled to service connection 
for PTSD because of a number of stressful experiences that 
occurred during his military service.  First, he contends 
that he was accused of stealing his rifle during boot camp, 
and that only following much harassment from his fellow 
soldiers and superior officers, the withholding of medical 
treatment, and an investigation by a CIA agent, was he 
cleared of all charges.  He has also stated that his compound 
was under mortar fire, rocket fire, and small arms fire while 
stationed in Vietnam.  

The veteran makes no allegations that he was in combat.  In 
fact, a May 2004 VA mental health consult report indicates 
that the veteran reported being exempt from patrol while 
stationed in Vietnam.  Since his alleged stressors are not 
combat-related, corroboration is necessary.  See 38 C.F.R. § 
3.304(f).

The veteran's service medical records reflect no psychiatric 
problems during service, and his November 1969 separation 
examination report notes a normal clinical psychiatric 
examination.  Following service, the first evidence of 
psychiatric problems is an April 2004 VA primary care 
evaluation, which notes that the veteran complains of "bad 
nerves" for the last thirty-seven years.  The examining 
physician diagnosed the veteran with depression and referred 
him to the VA mental health clinic for further evaluation and 
treatment.  

The veteran was initially seen by VA mental health in May 
2004.  The clinical report indicates that the veteran 
reported that his nerves have bothered him since leaving 
military service; he refers to a number of specific incidents 
which he alleges instigated these feelings including being 
refused medical treatment for his feet and accusations of 
stealing his rifle.  The veteran also mentioned occasional 
mortar, rocket, and small arms fire while stationed in 
Vietnam.  Following an interview and examination of the 
veteran, the psychiatrist indicated an Axis I diagnosis of 
major depression, recurrent, moderate, without psychotic 
features.  VA records show that he continues to be treated 
for major depression throughout this appeal.  

In May 2005, the veteran was seen by his primary care 
provider for follow-up of degenerative joint disease of the 
cervical spine.  The examining physician notes that the 
veteran "also has PTSD," and that he feels the VA mental 
health clinic has "made it worse."  PTSD is listed as one 
of the veteran's diagnoses.  

The Board has carefully considered the May 2005 VA diagnosis 
of PTSD; however, concludes that such diagnosis is not 
probative to its determination.  In this regard, the 
diagnosis was made by a primary care physician and appears to 
be based on a history by the veteran rather than a 
psychological evaluation.  It is also not clear whether this 
diagnosis is based on DSM-IV criteria.  See 38 C.F.R. 
§ 4.125(a) (2007).  Moreover, the veteran was receiving 
specialized treatment from the VA mental health clinic 
throughout this appeal, and such records clearly indicate an 
Axis I diagnosis of major depression, and not PTSD.  With 
consideration of all these factors, the Board therefore 
concludes that the competent evidence fails to demonstrate a 
DSM-IV diagnosis of PTSD.  

According to 38 C.F.R. § 4.125(a), service connection for 
PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  As 
discussed above, the probative evidence fails to indicate a 
diagnosis of PTSD.  The only evidence of record of a 
diagnosis consists of a non-probative diagnosis and the 
veteran's own statements, which, unfortunately, are not 
competent evidence of a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (laypersons are not 
competent to provide evidence regarding diagnosis or 
etiology).

Without evidence of a diagnosis of PTSD which conforms to 
diagnostic criteria under DSM-IV, a preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  No further discussion of the two 
remaining elements of a PTSD service connection claim is 
necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




II. Depression

As noted above, the veteran has been diagnosed with major 
depression, recurrent, without psychotic features.  He 
asserts that service connection is warranted for this 
disability as it relates to the incident during service in 
which he was accused of stealing his own rifle.  

The Board has already indicated that the veteran's service 
records show no complaints, diagnosis, or treatment for any 
psychiatric problems.  There is also no evidence of any 
psychiatric problems for many years after service.  Thus, in 
order to warrant service connection, the veteran must 
demonstrate that his current depression is related to an 
incident, event, or disease in service.  See 38 C.F.R. 
§ 3.303(d).  

The May 2004 VA mental health clinic record indicates that 
the veteran is depressed with a "wounded spirit" from his 
boot camp incident.  While such evidence appears to suggest 
that his depression might be related to service, it is not 
sufficient to grant service connection.  In this regard, the 
Board observes that there is no competent or credible 
evidence of record which corroborates the veteran's assertion 
that he was accused of stealing his rifle during boot camp, 
harassed, and then cleared through an investigation.  All of 
the veteran's service personnel records were requested and 
reviewed, and the Board finds the absence of any mention of 
this incident weighs against the veteran's claim.  

The veteran contends that his record was cleared or expunged; 
thus, no trace of this incident remains.  However, he has not 
presented any additional evidence, such as a buddy statement, 
which might verify this event.  Unfortunately, the Board does 
not find his statements alone sufficient upon which to 
establish an event, injury, or disease.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).

In the absence of any credible evidence of an in-service 
event which is responsible for his current depression, the 
Board finds that a preponderance of the evidence is against 
his claim.  As such, the benefit of the doubt rule does not 
apply, and the veteran's claim of entitlement to service 
connection for depression is denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

III. Chronic Bronchitis

The veteran asserts that he is entitled to service connection 
for a respiratory disability, namely, chronic bronchitis, as 
such disability is a result of exposure to Agent Orange while 
serving in Vietnam.  

VA has determined that a veteran who served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  A review of the veteran's 
personnel records indicates that he served in the Republic of 
Vietnam for the period from November 1968 to November 1969.  
Thus, exposure to Agent Orange (herbicide) is presumed. 

However, presumptive service connection is not warranted for 
the veteran's claim of entitlement to service connection for 
chronic bronchitis as such disability is not one of the 
diseases listed in 38 C.F.R. § 3.309(e) (2007) that qualifies 
for presumptive service connection.  See also 38 U.S.C.A. § 
1116(a); 38 C.F.R. § 3.307(a)(6).  Furthermore, the veteran 
has not presented the Board with any independent medical 
opinion, scientific, or medical evidence linking chronic 
bronchitis to herbicide exposure as requested in the August 
2004 VCAA letter.  Therefore, the Board also concludes that, 
regardless of the presumption, the preponderance of the 
evidence is against service connection as secondary to 
herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1040 
(Fed. Cir. 1994).  See also Notice, 59 Fed. Reg. 341-346 
(1994); 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996) 
(the Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted).  

Although the veteran's claim of service connection for 
chronic bronchitis as secondary to herbicide exposure fails, 
the Board notes that it still must consider whether the 
evidence demonstrates that the veteran has chronic bronchitis 
that was incurred during service or is otherwise related to 
service.  See Combee, supra.  To this extent, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim, and the claim of service connection for chronic 
bronchitis must be denied.

First, the veteran's service medical records are absent any 
mention of respiratory problems, including bronchitis.  His 
November 1969 separation examination notes his respiratory 
system as normal, and a July 1969 chest X-ray was also 
normal.  The Board finds the absence of any respiratory 
problems, including bronchitis, while in service weighs 
heavily against the veteran's claim.

The first evidence of record of respiratory problems is a 
February 2002 private treatment record which indicates that 
the veteran has chronic bronchitis and is being treated with 
an at-home nebulizer.  There is no indication how long the 
veteran has been experiencing respiratory problems; however, 
the February 2002 record is more than thirty years after 
service separation.  This significant lapse in time between 
the veteran's active service and the first evidence of 
chronic bronchitis also weighs against the veteran's claim 
that his chronic bronchitis is related to his active duty 
service.  The Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Finally, although the Board acknowledges that the veteran has 
a current respiratory disability, there is no competent 
evidence of record linking his chronic bronchitis to service.  
In this regard, the record does not contain an etiological 
opinion by a competent medical professional indicating his 
disease is a result of his military service.  Instead, the 
only evidence indicating a link is the veteran's own 
statements.  However, such evidence is not competent as there 
is no indication that the veteran has the medical experience 
and training to make determinations regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Thus, with consideration of the veteran's service medical 
records, the length of time following service prior to a 
recorded diagnosis of chronic bronchitis, and the absence of 
any medical opinion suggesting a causal link to the veteran's 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for chronic bronchitis.  Consequently, the benefit of the 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

IV. Bilateral Foot Disorder

Finally, the veteran is claiming entitlement to service 
connection for a bilateral foot disorder.  He contends that 
his feet first began to bother him in December 1967 while on 
leave in Miami, Oklahoma.  According to the veteran, he 
sought private treatment for excessive swelling of his feet 
while on leave, and when he returned to service, he was 
refused treatment for continued problems.  He asserts that he 
continues to have problems which are related to service.  

A review of the veteran's current medical records indicates 
that he was seen by VA in March 2004 for complaints of 
bilateral foot pain with occasional swelling and cramping.  
No diagnosis is indicated by the record.  He was again 
evaluated in April 2004, at which time he continued to 
complain of pain on the bottoms of his feet; again, no 
diagnosis was made for any bilateral foot disorder.  In 
September 2004 he was diagnosed with "pain on both feet."  
There is no other medical evidence of record regarding the 
veteran's claimed foot problems.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

Unfortunately for the veteran, "pain on both feet," in and 
of itself, is not a disability for the purposes of service 
connection .  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  Thus, it appears that the veteran does not 
have a currently diagnosed foot disability.  As such, service 
connection is not warranted and the veteran's claim must be 
denied.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for chronic bronchitis, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a bilateral foot 
disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


